This is a companion case to that of Pittman v. City of Wichita Falls, reported in Tex. Civ. App. 120 S.W.2d 847, writ dismissed, and it was agreed by counsel that the facts adduced upon the trial of the Pittman case should constitute the Statement of Facts in the instant suit.
The trial court instructed a verdict for the defendant City, and the plaintiff has appealed.
Appellant contends that she pleaded a different cause of action in this case from that pleaded in the Pittman case.
If it should be considered that a somewhat different case, with respect to the duty imposed upon the City and its consequent negligence, was pleaded — all of which we doubt — nevertheless, the facts are the same.
On the authority of Pittman v. City of Wichita Falls, Tex. Civ. App.120 S.W.2d 847, and the principles there announced, the judgment of the trial court is affirmed.